
QuickLinks -- Click here to rapidly navigate through this document

EXHIBIT 10.3


OWENS-ILLINOIS

1997 EQUITY PARTICIPATION PLAN

RESTRICTED STOCK UNIT AGREEMENT


THIS RESTRICTED STOCK UNIT ("RSU") AGREEMENT ("AGREEMENT"), dated [DATE] is made
by and between Owens-Illinois, Inc., a Delaware corporation (the "Company") and
[NAME], an employee of the Company or a Parent Corporation or a Subsidiary (the
"Employee"):

        WHEREAS, the Company has established the Amended and Restated
Owens-Illinois 1997 Equity Participation Plan (the "Plan"); and

        WHEREAS, the Plan provides for the issuance of RSUs, subject to certain
vesting conditions thereon and to other conditions stated herein; and

        WHEREAS, the Compensation Committee of the Board of Directors of the
Company (the "Committee") has determined it would be to the advantage and best
interest of the Company and its stockholders to issue the RSUs provided for
herein to the Employee in partial consideration of services rendered, or to be
rendered, to the Company and/or its subsidiaries.

        NOW, THEREFORE, in consideration of the mutual covenants herein
contained and other good and valuable consideration, receipt of which is hereby
acknowledged, the parties hereto do hereby agree as follows:


ARTICLE I.

DEFINITIONS


        Whenever the following terms are used in this Agreement, they shall have
the meaning specified below, unless the context clearly indicates to the
contrary. Capitalized terms not otherwise defined herein shall have the meanings
set forth in the Plan. The masculine pronoun shall include the feminine and
neuter and the singular the plural, where the context so indicates.

Section 1.1.    Cause

        "Cause" shall mean dishonesty, disloyalty, misconduct, insubordination,
failure to reasonably devote working time to assigned duties, failure or refusal
to comply with any reasonable rule, regulation, standard or policy which from
time to time may be established by the Company, including, without limitation,
those policies set forth in the Owens-Illinois Policy Manual in effect from time
to time, and failure to fully cooperate with any investigation of an alleged
violation of any such rule, regulation, standard or policy.

Section 1.2.    Common Stock

        "Common Stock" shall mean the common stock of the Company, $.01 par
value.

Section 1.3.    Competing Business

        "Competing Business" shall mean any person, corporation or other entity
engaged in [COUNTRY] or in any other country in which the Company manufactures
or sells its products, in the manufacture or sale of glass containers, plastic
containers, plastic closures, plastic prescription containers, labels, or
multipack plastic carriers for beverage bottles, or any other products
manufactured or sold by the Company within the last two (2) years prior to the
Employee's Termination of Employment.

Section 1.4.    Exchange Act

        "Exchange Act" shall mean the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




Section 1.5.    Fair Market Value

        "Fair Market Value" of a share of the Company's stock as of a given date
shall be: (i) the closing price of a share of the Company's stock on the
principal exchange on which shares of the Company's stock are then trading, if
any, on the day previous to such date, or, if shares were not traded on the day
previous to such date, then on the next preceding trading day during which a
sale occurred; or (ii) if such stock is not traded on an exchange but is quoted
on NASDAQ or a successor quotation system, (1) the last sales price (if the
stock is then listed as a National Market Issue under the NASD National Market
System) or (2) the mean between the closing representative bid and asked prices
(in all other cases) for the stock on the day previous to such date as reported
by NASDAQ or such successor quotation system; or (iii) if such stock is not
publicly traded on an exchange and not quoted on NASDAQ or a successor quotation
system, the mean between the closing bid and asked prices for the stock, on the
day previous to such date, as determined in good faith by the Committee; or
(iv) if the Company's stock is not publicly traded, the fair market value
established by the Committee acting in good faith.

Section 1.6.    Parent Corporation

        "Parent Corporation" shall mean any corporation in an unbroken chain of
corporations ending with the Company if each of the corporations other than the
Company then owns stock possessing 50% or more of the total combined voting
power of all classes of stock in one of the other corporations in such chain.

Section 1.7.    Performance Period

        "Performance Period" shall mean [DATE] through [DATE], or such shorter
period ending on any Vesting Date occurring prior to [DATE].

Section 1.8    Plan

        "Plan" shall mean the Company's Amended and Restated 1997 Equity
Participation Plan.

Section 1.9.    Rule 16b-3

        "Rule 16b-3" shall mean that certain Rule 16b-3 under the Exchange Act,
as such Rule may be amended from time to time.

Section 1.10.    Secretary

        "Secretary" shall mean the Secretary of the Company.

Section 1.11.    Securities Act

        "Securities Act" shall mean the Securities Act of 1933, as amended.

Section 1.12.    Subsidiary

        "Subsidiary" shall mean any corporation in an unbroken chain of
corporations beginning with the Company if each of the corporations other than
the last corporation in the unbroken chain then owns stock possessing fifty
percent (50%) or more of the total combined voting power of all classes of stock
in one of the other corporations in such chain. "Subsidiary" shall also mean any
partnership in which the Company and or any Subsidiary owns more than fifty
(50%) percent of the capital or profits interests.

Section 1.13.    Termination of Employment

        "Termination of Employment" shall mean the time when the
employee-employer relationship between the Employee and the Company, a Parent
Corporation or a Subsidiary is terminated for any reason, with or without Cause,
including, but not by way of limitation, a termination by resignation,
discharge, death, disability or retirement; but excluding (a) terminations where
there is a simultaneous

2

--------------------------------------------------------------------------------




reemployment or continuing employment of the Employee by the Company, a Parent
Corporation or any Subsidiary, (b) terminations where the Employee continues a
relationship (e.g., as a director or as a consultant) with the Company, a Parent
Corporation, a Subsidiary or an affiliate. The Committee, in its absolute
discretion, shall determine the effect of all matters and questions relating to
Termination of Employment, including, but not by way of limitation, the question
of whether a Termination of Employment resulted from a discharge for good cause,
and all questions of whether a particular leave of absence constitutes a
Termination of Employment. Notwithstanding any other provision of this
Agreement, the Company or any Subsidiary has the absolute and unrestricted right
to terminate the Employee's employment at any time for any reason whatsoever,
with or without Cause.

Section 1.14.    Vesting Date

        "Vesting Date" shall mean [DATE], or such earlier date on which (i) the
Employee dies or experiences a Disability, as determined in the sole discretion
of the Plan Administrator, or (ii) the Company experiences an event described in
Section 3.4 of this Agreement.


ARTICLE II.

ISSUANCE OF RSUs


Section 2.1.    Issuance of RSUs

        In consideration of the services rendered or to be rendered to the
Company, a Parent Corporation or a Subsidiary and for other good and valuable
consideration which the Committee has determined to be equal to the par value of
its Common Stock, on the date hereof the Company awards to the Employee [    ]
RSUs, upon the terms and conditions set forth in this Agreement.

Section 2.2.    No Right to Continued Employment

        Nothing in this Agreement or in the Plan shall confer upon the Employee
any right to continue in the employee of the Company, any Parent Corporation or
any Subsidiary or shall interfere with or restrict in any way the rights of the
Company, any Parent Corporation or any Subsidiary, which are hereby expressly
reserved, to discharge the Employee at any time for any reasons whatsoever, with
or without Cause.


ARTICLE III.

VESTING; PAYMENT


Section 3.1.    Termination of RSUs

        Until vested, all RSUs issued to the Employee pursuant to this Agreement
may be terminated by the Company immediately upon a Termination of Employment,
except due to death or Disability.

Section 3.2.    Vesting of RSUs

        The RSUs shall vest in their entirety on the Vesting Date, provided that
the Employee does not experience a Termination of Employment prior to such date.

Section 3.3.    Payment of RSUs

        Vested RSUs shall become payable, to the extent any amount becomes
payable in respect of a vested RSU, as soon as practicable after the Vesting
Date, but in any event within the period ending on the later to occur of the
date that is 21/2 months after the end of (i) the Employee's tax year that
includes the Vesting Date, or (ii) the Company's tax year that includes the
Vesting Date. Each vested

3

--------------------------------------------------------------------------------




RSU shall entitle the Employee to receive a number of shares of Common Stock, if
any, determined based on the following vesting schedule:

[INSERT VESTING SCHEDULE]

Section 3.4.    Merger, Consolidation, Acquisition, Liquidation or Dissolution

        Notwithstanding any other provision of this Agreement, upon the merger
or consolidation of the Company into another corporation, the acquisition by
another corporation or person (excluding any employee benefit plan of the
Company or any trustee or other fiduciary holding securities under an employee
benefit plan of the Company) of all or substantially all of the Company "s
assets or 51% or more of the Company's then outstanding voting stock, or the
liquidation or dissolution of the Company, the Committee shall then provide by
resolution adopted prior to such event that, at some time prior to the effective
date of such event, all outstanding RSUs not previously terminated pursuant to
Section 3.1 shall fully vest.

Section 3.5.    Adjustments

        In the event of any change in the number or type of outstanding shares
of Common Stock as a result of a stock dividend, stock split or otherwise, the
Committee may make such adjustments to the number of RSUs credited to the
Employee, the shares subject to such RSUs, and/or the applicable performance
criteria, as the Committee deems appropriate in its sole discretion.


ARTICLE IV.

NON-COMPETITION/NON-SOLICITATION


Section 4.1.    Covenant Not to Compete

        Employee covenants and agrees that prior to Employee's Termination of
Employment and for a period of [NUMBER] years following the Employee's
Termination of Employment, Employee shall not, in any country in which the
Company manufactures or sells it products, engage, directly or indirectly,
whether as principal or as agent, officer, director, employee, consultant,
shareholder or otherwise, alone or in association with any other person,
corporation or other entity, in any Competing Business.

Section 4.2.    Non-Solicitation of Employees

        Employee agrees that prior to his Termination of Employment and for
[NUMBER] years following Employee's Termination of Employment, including without
limitation termination by the Company for Cause or without Cause, Employee shall
not, directly or indirectly, solicit or induce, or attempt to solicit or induce,
any employee of the Company to leave the employment of the Company for any
reason whatsoever, or hire any employee of the Company except into the
employment of the Company.

4

--------------------------------------------------------------------------------





Section 4.3    Equitable Relief

        Employee agrees that it is impossible to measure in money the damages
that will accrue to the Company in the event that Employee breaches any of the
restrictive covenants provided in Sections 4.1 or 4.2 hereof. Accordingly, in
the event that Employee breaches any such restrictive covenant, the Company
shall be entitled to an injunction restraining Employee from further violating
such restrictive covenant. If the Company shall institute any action or
proceeding to enforce any such restrictive covenant, Employee hereby waives the
claim or defense that the Company has an adequate remedy at law and agrees not
to assert such claim or defense. The foregoing shall not prejudice the Company's
right to require Employee to account for and pay over to the Company, and
Employee hereby agrees to account for and pay over, any compensation, profits,
monies, accruals or other benefits derived or received by Employee as a result
of any transaction constituting a breach of any of the restrictive covenants
provided in Sections 4.1 or 4.2 hereof.


ARTICLE V.

MISCELLANEOUS


Section 5.1.    Administration

        The Committee shall have the power to interpret the Plan and this
Agreement, and to adopt such rules for the administration, interpretation, and
application of the Plan as are consistent therewith, to interpret, amend or
revoke any such rules. All action taken and all interpretations and
determinations made by the Committee in good faith shall be final and binding
upon the Employee, the Company and all other interested persons. In its absolute
discretion, the Board may at any time and from time to time exercise any and all
rights and duties of the Committee under the Plan or this Agreement except with
respect to matters which under Rule 16b-3, or any regulations or rules issued
thereunder, are required to be determined in the sole discretion of the
Committee. No member of the Committee or Board shall be personally liable for
any action, determination or interpretation made in good faith with respect to
the Plan or the RSUs, and all members of the Committee and the Board shall be
fully protected by the Company in respect of any such action, determination or
interpretation.

Section 5.2.    RSUs Not Transferable

        No RSU or any interest or right therein or part thereof shall be liable
for the debts, contracts or engagements of the Employee or his successors in
interest or shall be subject to disposition by transfer, alienation,
anticipation, pledge, hypothecation, encumbrance, assignment or any other means,
whether such disposition be voluntary or involuntary or by operation of law by
judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy), any attempted disposition thereof shall be
null and void and of no effect; provided however, that this Section 5.2 shall
not prevent transfers by will or by the applicable laws of descent and
distribution.

Section 5.3.    Conditions to Issuance of Stock Certificates

        The Company shall not be required to issue or deliver any certificate or
certificates for shares of stock pursuant to this Agreement prior to fulfillment
of all of the following conditions:

        (a)   The admission of such shares to listing on all stock exchanges on
which such class of stock is then listed; and

        (b)   The completion of any registration or other qualification of such
shares under any state or federal law or under rulings or regulations of the
Securities and Exchange Commission or of any other governmental regulatory body,
which the Committee shall, in its sole discretion, deem necessary or advisable;
and

5

--------------------------------------------------------------------------------




        (c)   The obtaining of any approval or other clearance from any state or
federal governmental agency which the Committee shall, in its sole discretion,
determine to be necessary or advisable; and

        (d)   Subject to Section 5.9 the payment by the Employee of all amounts
which, under federal, state or local tax law, the Company (or other employer
corporation) is required to withhold upon vesting or payment of a RSU; and

        (e)   The lapse of such reasonable period of time as the Committee may
from time to time establish for reasons of administrative convenience.

Section 5.4.    Notices

        Any notice to be given under the terms of this Agreement to the Company
shall be addressed to the Company in care of its Secretary, and any notice to be
given to the Employee shall be addressed to him at the address given beneath his
signature hereto. By a notice given pursuant to this Section 5.4, either party
may hereafter designate a different address for notices to be given to him. Any
notice which is required to be given to the Employee shall, if the Employee is
then deceased, be given to the Employee's personal representative if such
representative has previously informed the Company of his status and address by
written notice under this Section 5.4. Any notice shall be deemed duly given
when enclosed in a properly sealed envelope or wrapper addressed as aforesaid,
deposited (with postage prepaid) in a post office or branch post office
regularly maintained by the United States Postal Service.

Section 5.5.    Rights as Stockholder; Dividends

        No Employee shall, by virtue of any RSU, be entitled to vote in any
Company election, receive any dividend in respect of a RSU or exercise any other
rights of a stockholder of the Company. RSUs shall not confer upon any Employee
any rights of a stockholder of the Company unless and until any such RSUs have
vested and shares of Common Stock have been distributed in respect of such RSUs.

Section 5.6.    Titles

        Titles are provided her in for convenience only and are not to serve as
a basis for interpretation or construction of this Agreement.

Section 5.7.    Conformity to Laws

        The Employee acknowledges that the Plan and this Agreement is intended
to conform to the extent necessary with all provisions of applicable law,
including without limitation the provisions of the Securities Act and the
Exchange Act, the regulations and rules promulgated by the Securities and
Exchange Commission thereunder, the applicable exemptive conditions of
Rule 16b-3 and any other applicable laws. Notwithstanding anything herein to the
contrary, this Agreement shall be administered only in such a manner as to
conform to such laws, rules and regulations. To the extent permitted by
applicable law, this Agreement shall be deemed amended to the extent necessary
to conform to such laws, rules and regulations.

Section 5.8.    Section 409A

        Section 409A of the Internal Revenue Code provides that "nonqualified
deferred compensation" that does not meet the requirements specified in
Section 409A may become subject to penalty taxes. Currently, the Company does
not believe that RSUs constitute nonqualified deferred compensation within the
meaning of Section 409A; however, if, in the future, the RSUs are or may become
subject to Section 409A, the Committee may make such modifications to the Plan
and this Agreement as may become necessary or advisable, in the Committee's sole
discretion, to either comply with Section 409A or to avoid its application to
the RSUs.

6

--------------------------------------------------------------------------------



Section 5.9.    Amendments

        This Agreement and the Plan may be amended without the consent of the
Employee provided that such amendment would not impair any rights of the
Employee under this Agreement. No amendment of this Agreement shall, without the
consent of the Employee, impair any rights of the Employee under this Agreement.

Section 5.10.    Tax Withholding

        The Company's obligation to issue or deliver to the Employee any
certificate or certificates for shares of Common Stock is expressly conditioned
upon receipt from the Employee, on or prior to the date reasonably specified by
the Company of:

        (a)   Full payment (in cash or by check) of any amount that must be
withheld by the Company for federal, state and/or local tax purposes; or

        (b)   Subject to the Committee's consent, full payment by delivery to
the Company of unrestricted shares of the Company's Common Stock previously
owned by the Employee duly endorsed for transfer to the company by the Employee
with an aggregate Fair Market Value (determined, as applicable, as of the date
of vesting or as of the date of the distribution) equal to the amount that must
be withheld by the Company for federal, state and/or local tax purposes; or

        (c)   Subject to the Committee's consent, a combination of payments
provided for in the foregoing subsections (a) or (b).

Section 5.11.    Governing Law

        This Agreement shall be administered, interpreted and enforced under the
internal laws of the State of Delaware, U.S.A., without regard to conflicts of
laws thereof.

        IN WITNESS HEREOF, this Agreement has been executed and delivered by the
parties hereto.

    OWENS-ILLINOIS, INC.
 
 
By:
 
         

--------------------------------------------------------------------------------


 
 
Its:
 
Executive Vice President


--------------------------------------------------------------------------------

Employee
 
 
 
 


--------------------------------------------------------------------------------


 
 
 
 


--------------------------------------------------------------------------------

Address
 
 
 
 
Employee's Taxpayer
Identification Number:
 
 
 
 


--------------------------------------------------------------------------------


 
 
 
 

7

--------------------------------------------------------------------------------





QuickLinks


OWENS-ILLINOIS 1997 EQUITY PARTICIPATION PLAN RESTRICTED STOCK UNIT AGREEMENT
ARTICLE I. DEFINITIONS
ARTICLE II. ISSUANCE OF RSUs
ARTICLE III. VESTING; PAYMENT
ARTICLE IV. NON-COMPETITION/NON-SOLICITATION
ARTICLE V. MISCELLANEOUS
